Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 04/12/2022 is entered.
The Applicants’ Amendment to the Specification filed on 04/12/2022 is entered.
	Claims 2-16, 19-22, 24-43, 45-53, and 56 are cancelled.
	Claims 1, 17-18, 23, 44, 54-55, and 57-64 are under examination.
Claims 1, 17-18, 23, 44, 54-55, and 57-64 are allowed.
Response to Amendment
All objections and rejections made in a previous office action are withdrawn in view of the Applicants’ Amendment to the Claims and Specification filed on 04/12/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Upon further consideration, it is considered that the WO2014/168953 document to Yan et al does teach using the F5tg83 sequence but does not provide the sequence of SEQ ID NO: 27 and thus does not provide written description support for SEQ ID NO: 27 and is thus not prior art to anticipate or render obvious the presently claimed invention which requires that the enhancer and promoter have a sequence having at least 90% nucleotide sequence identity to SEQ ID NO: 27.
The closest prior art is Yan et al (Human Gene Therapy June 2015 Vol 26, No. 6: pages 334-346; of record).  However, this article was removed as prior art during prosecution by 37 CFR 1.130 Declaration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658